DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 3, 6, 7 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (United States Patent Number 5,755,440) in view of Kido (United States Pre-Grant Publication 2010/0301556)
Claims 3, 11: Sher teaches a roulette-based game system. (Title) There is a roulette wheel (100) with an upper track (107) and a lower track (108) around a circumferential edge of the roulette wheel. (Fig 1A) There are a series of numbered and color-coded pockets (105) arranged in a circle concentric with said roulette wheel. (Fig 1A) There is a first roulette ball (113) and a second roulette ball (114) for simultaneous play using the upper track and the lower track of the roulette wheel. (Col 4, 5-10) There is a table surface (411) holding the roulette wheel (100) and a betting layout (413) in a grid corresponding to the number of pockets in the roulette wheel for placing bets on the outcome of a roll of the roulette wheel. (Fig 4) 
Sher teaches placing bets on the outcome of a roulette wheel roll by placing chips on the betting layout (Col 3, 4-13) As with all roulette wheels, Sher teaches spinning the roulette wheel; launching the first and second balls in the upper and lower tracks, respectively (Col 4, 5-10) determining which numbered and color coded pockets the first and second ball land in when the roulette wheel stops spinning; determining which bets paid off; and rewarding the winning bets. This is how roulette is played
	Sher fails to teach that the roulette wheel has an upper and lower track both having a semi-circular cross-sectional curvature that complement the first and second roulette balls, respectively.  Kido teaches a roulette wheel with a track (291) that has a semi-circular cross-sectional curvature that complements the curvature of the ball. (¶ 0109 – “For example, the cross-section may be semicircular, and may be formed in a shape such that the lower face side of the guide portion 291 follows the curved surface of the ball 11.”) This allows each ball to follow its respective track, thus preventing interference caused by the balls occupying the same track. Furthermore, the combination of the wheels of Sher with the track of Kido would produce predictable results. The combination of known elements in a known manner to produce predictable results is considered to be obvious.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher in view of Kido such that the roulette wheel has an upper and lower track both having a semi-circular cross-sectional curvature that complement the first and second roulette balls, respectively so that each ball will follow its respective track. Furthermore, the combination of known elements in a known manner to produce predictable results is considered to be obvious.
Claim 6: Sher teaches the invention substantially as claimed. Sher teaches that the pockets may be numbered in any way the designer sees fit (Col 4, 47-51) but fails to teach that the series of numbered and color coded pockets correspond to 75 numbers, the 75 numbers consisting of 0, 00, O00, and 1-72. The number of pockets determine the odds available in the game. Determining the odds of a game to provide a desired level of profitability is an essential part of a game designer’s skill. One of ordinary skill must know how to determine the odds of a game to provide a desired level of profitability in order to stay in business. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher to have the series of numbered and color coded pockets correspond to 75 numbers, the 75 numbers consisting of 0, 00, 000, and 1-72 in order to carry out Sher’s disclosure that the pockets may be numbered as the designers see fit and in order to determine the desired profitability of the game. 
Claim 7: The layout of the grid is a matter of design choice.
Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher & Kido as applied to claim 3 above, and further in view of Sorge (United States Pre-Grant Publication 2012/0061912). 
Claim 4: Sher teaches the invention substantially as claimed. Sher teaches that the pockets may be numbered in any way the designer sees fit (Col 4, 47-51) but fails to teach that the series of numbered and color-coded pockets correspond to 63 numbers, the 63 numbers consisting of 0, 00, 000, and 1-60. Sorge teaches such a numbering system for the wheel. (0170) This reduces the impact of wheel bias that affects bettor payouts for multi-number bets. (Sorge, Abstract) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher & Kido in view of Sorge such that the series of numbered and color coded pockets correspond to 63 numbers, the 63 numbers consisting of 0, 00, 000, and 1-60 so that the impact of wheel bias that affects bettor payouts for multi-number bets is reduced.
Claim 5: Sorge teaches that the layout has a grid of 63 numbers (0, 00, 000, 1-60), and areas for placing bets on one or more of the following: 1st 20 numbers (1- 20), 284 20 numbers (21-40), and 3 20 numbers (41-60); numbers 1-30, numbers 31- 60; even or odd, red or black; and 2 for 1. See Fig 3.
Claim 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher & Kido as applied to claim 3 above, and further in view of Moore et al. (United States Pre-Grant Publication 2012/0252564) 
Claim 8: Sher teaches the invention substantially as claimed but fails to teach a set of playing chips have radio frequency identification (RFID), or other locating devices that interact with the grid to determine chip placement on the betting layout to automatically calculate a bet payoff. Moore teaches a set of playing chips have radio frequency identification (RFID) that interact with the grid to determine chip placement on the betting layout to automatically calculate a bet payoff. (0015) This speeds up play of the game. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher & Kido to include a set of playing chips have radio frequency identification (RFID) that interact with the grid to determine chip placement on the betting layout to automatically calculate a bet payoff in order to speed up play of the game. 
Claim 9: Sher teaches the invention substantially as claimed but fails to teach a tower having a listing of numbers to indicate past numbers, with current numbers for a roll set as flashing. Moore teaches a tower (370) having a listing of numbers to indicate past numbers. (0100) This allows a player to have information about past play. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher in view of Moore to include a tower having a listing of numbers to indicate past numbers in order to give player to have information about past play. Flashing current numbers for a roll is clearly a matter of design choice that would attract the attention of the player to the flashing numbers.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher & Kido as applied to claim 3 above, and further in view of Towers (United States Patent Number 5,836,583). 
Claim 10: Sher teaches the invention substantially as claimed but fails to teach an electric eye. Towers teaches an electric eye (photodetector, 9) that is used to sense the presence of the ball. This allows the system to collect information for statistical processing. (Col 1, 12-15) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher & Kido in view of Towers to include an electric eye in order to allow the system to collect information for statistical processing. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 18 May 2022, with respect to the rejection under 35 USC §101 have been fully considered and are persuasive.  The rejection of claims 3-10 under 35 USC §101 has been withdrawn. 
Regarding the art rejections, Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
The arguments are drawn to the amendments and are answered in the rejection above.
Note that the claims do not require that the balls be different sizes. However, this is taught by Sher (Col 4, 44-47).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799